IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 : No. 109 MM 2017
                                             :
                                             :
             v.                              :
                                             :
                                             :
CORNELL ANTHONY COLE                         :
                                             :
                                             :
PETITION OF: KRISTEN LEIGH                   :
WEISENBERGER, ESQUIRE                        :

                                        ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2017, in consideration of the Application

to Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Dauphin County for that court to determine whether Petitioner’s current counsel should

be granted leave to withdraw. See Pa.R.Crim.P. 120(B).

      If current counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Petitioner being appointed counsel or granted leave to proceed pro se.

The Court of Common Pleas of Dauphin County is DIRECTED to enter its order

regarding this remand within 45 days and to promptly notify this Court of its

determination.